COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
GEORGE MOLINAR,
 
                                   
  Appellant,
 
v.
 
CITY OF EL PASO,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-11-00263-CV
 
                         Appeal from
 
County Court at Law
  No. 5
 
of El Paso County,
  Texas
 
(TC # 2008TX354)



 
                                                     MEMORANDUM
OPINION
 
This appeal is before the Court on its own motion for determination of
whether it should be dismissed for want of prosecution.  Finding that the pro se appellant, George A.
Molinar, has failed to file a brief, we dismiss the appeal for want of
prosecution. 
Molinar’s brief was first due to be filed on February 4, 2012.  Since that time, the Court has granted
multiple extensions of time in which to file the brief.  Most recently, the Court granted an extension
of time to file the brief until August 31, 2012, but advised Molinar that no
further extensions would be granted.  The
Court also advised Molinar that his appeal would be dismissed if he failed to
file his brief.  Molinar did not file his
brief by the due date and he has not filed a motion for extension of time.  Accordingly, we dismiss the appeal for want
of prosecution pursuant to Rule 42.3 of the Texas Rules of Appellate Procedure.
 
 
November 14, 2012                            _______________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.